Citation Nr: 0408761	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for angina secondary to 
chemotherapy associated with Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired in July 1974 after 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the claim for service 
connection for angina secondary to chemotherapy associated 
with Hodgkin's lymphoma.  The veteran has timely perfected an 
appeal of this determination to the Board.  

The Board observes that, in December 2002 and April 2003 
statements, the veteran expressed dissatisfaction with the 
current noncompensable evaluation of his service-connected 
Hodgkin's lymphoma.  If the veteran wishes to file a claim 
for VA benefits, he should so notify the RO, which should 
take appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has a cardiac 
disorder manifested by angina as a result of receiving 
chemotherapy for his service-connected Hodgkin's lymphoma.  

The Board observes that the record is ambiguous as to whether 
the veteran currently has a diagnosis of any cardiac disorder 
manifested by angina.  In this regard, the Board notes that a 
January 2002 VA examination report provided a provisional 
diagnosis of coronary artery disease but acknowledged that 
further testing was required to rule out other causes of the 
veteran's angina.  The Board also observes that a March 2002 
VA outpatient note indicated probable coronary artery 
disease.  Additionally, the Board observes a subsequent April 
2002 VA outpatient note that provided a diagnosis of minor 
epicardial coronary disease based on cardiac catheter.  

In contrast, the Board observes a May 2002 VA outpatient note 
that indicated that the veteran did not have a cardiac 
disorder as no significant coronary artery disease had been 
found upon cardiac catheter.  Moreover, the Board notes that 
a recent March 2003 VA examination report stated that it was 
not possible at the time to state the etiology of the 
veteran's complaint of angina without resort to unsupported 
speculation, and recommended that the veteran be reevaluated 
after a diagnosis has been determined by the physicians at 
the Durham, North Carolina, VA Medical Center (VAMC).  Given 
the ambiguity in the record, the Board finds that a VA 
cardiology examination is necessary to determine the nature, 
etiology, and extent of any cardiac disorder manifested by 
angina found, and whether any such cardiac disorder is 
related to the veteran's service-connected Hodgkin's lymphoma 
or the treatment therefor.

Additionally, the Board observes that the veteran is 
receiving ongoing treatment at the VAMC in Durham, North 
Carolina.  The Board notes that the record contains reports 
from the above VAMC through July 2002.  In this regard, the 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain records from the Durham, North Carolina, VAMC since 
July 2002 and associate them with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file treatment reports 
from the VAMC in Durham, North Carolina, 
from July 2002 to the present.  All 
records and/or responses received should 
be associated with the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA cardiology 
examination to determine the nature, 
extent, and etiology of any cardiac 
disorder manifested by angina found.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  If a cardiac 
disorder is found, the examiner, based on 
examination findings, medical principles, 
and historical records, should 
specifically state whether it is at least 
as likely as not that the veteran's 
current cardiac disorder is related to 
his service-connected Hodgkin's lymphoma 
or to the treatment therefor.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for angina secondary 
to chemotherapy associated with Hodgkin's 
lymphoma.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (2003) 
that summarizes the pertinent evidence 
and reflects the reasons and bases for 
the decision reached.  The veteran and 
his representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




